Name: Council Regulation (EEC) No 3913/92 of 17 December 1992 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1993)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 No L 395 / 8 Official Journal of the European Communities 31 . 12 . 92 COUNCIL REGULATION (EEC) No 3913 / 92 of 17 December 1992 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1993 ) Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas , to ensure the efficiency of a common administration of these quotas , there is no reasonable obstacle to authorizing Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas , however , this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of certain agricultural and industrial products will remain in the course of 1993 unable to meet the specific requirements of the user industries in the Community ; whereas , consequently , Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at reduced or at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 30 June or 31 December 1993 taking account of the need not to disturb the markets for such products nor the Starting out or development of Community production ; Whereas it is necessary , in particular , to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; HAS ADOPTED THIS REGULATION: Article 1 From 1 January 1993 until the date shown in the table below , the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below: « i VT CN code r- . . Amount of Quota duty End ofOrder No ,,, Description quota to/ \ .O (in tonnes ) (/o ) quota period 09.2711 7202 41 90 Ferro-chromium containing by weight more than 6% of 300 000 0 31 . 12 . 1993 carbon 09.2713 Sweet cherries , marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned , intended for the manufacture of chocolate products ( a ): ex 2008 60 19  with a sugar content exceeding 9% by weight 1 10 + AGR 2 000 31.12.1993 ex 2008 60 39  with a sugar content not exceeding 9% by weight J 10 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 15% or more of 8 000 0 31 . 12 . 1993 phosphorus , intended for the manufacture of refined phosphoric iron or steel ( a ) (') See Taric codes in the Annex . (a ) The end-use of this product will be monitored in accordance with the relevant Community provisions . 31 . 12 . 92 Official Journal of the European Communities No L 395 /! ~ , VT CN code n ¢ - Amount of Quota duty End of °rderN ° C ) Description ^quoÃ  ^ (% ) * quota period 09.2719 Sour cherries (Prunus cerasus), marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned , intended for the manufacture of chocolate products (a ): ex 2008 60 19  with a sugar content exceeding 9% 10 + AGR }- 2 000 31.12.1993 ex 2008 60 39  with a sugar content not exceeding 9% by weight J 10 09.2727 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity of not less 4 500 0 31 . 12 . 1993 than 38 x 10 -6 m2 s -1 (38 centistokes) at 100 °C , measured using the ASTM D 445 method 09.2729 ex 0811 90 99 Boysenberries , preserved by freezing, not containing added 500 12 31 . 12 . 1993 sugar, for the processing industry (a) 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form , the particles of 100 0 31.12.1993 which are less than 38 micrometres and which has a solubility in water at 25 °C of less than , or equal to 1,5% by weight and which is intended for the pharmaceutical industry (a) 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less than 99,95 % 1 700 0 31.12.1993 in the form of ingots , intended for the manufacture of elements used in the nuclear industry (a ) 09.2744 ex 8104 11 00 Unwrought magnesium having a purity of not less than 99,95 % 100 0 31.12.1993 in the form of ingots , for the manufacture of zirconium sponge ( a ) 09.2781 ex 7226 10 91 Flat-rolled products of silicon-electrical steel , cold-rolled , grain 300 0 31 . 12 . 1993 oriented , of a width not exceeding 500 mm, of a thickhess of 0,23 mm or less , with a nominal magnetic inversion loss rate of 0,8 W/ kg or less determined by the Epstein method with a current of 50 cycles and one induction of 1,7 tesla 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder, for the production of 6 500 0 31 . 12 . 1993 film for laminated safety glass ( a ) 09.2799 ex 7202 49 90 Ferro-chromium containing more than 1,5% , but not more 15 000 0 31 . 12 . 1993 than 2% by weight of carbon and not more than 55% of chromium 09.2809 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of self-copy 10 500 0 31 . 12 . 1993 paper (a ) 09.2811 ex 2902 90 00 4-Benzylbiphenyl 400 " 0 31.12.1993 09.2815 ex 3823 90 98 Mixtures of sucrose stearate 51 0 30 . 6 . 1993 09.2821 ex 8111 00 11 Electrolytic manganese of a purity by weight of 99,7% or more , 3 500 0 31.12.1993 for the manufacture of non-ferrous alloys ( a ) 09.2829 ex 3823 90 98 Solid ' extract of the residual insoluble in aliphatic solvents 600 0 30 . 6 . 1993 obtained during the extraction of rosin from wood, having the following characteristics :  a resin acid content by weight not exceeding 30% ,  an acid number not exceeding 110 , and  a melting point of not less than 100 °C (') See Taric codes in the Annex. (a ) The end-use of this product will be monitored in accordance with the relevant Community provisions . 31 . 12 . 92No L 395 / 10 Official Journal of the European Communities ,, , XT CN code r&gt; ¢  Amount of Quota duty End of °rderNo (&gt;) Description quota ( } quota periodv ' ( in tonnes ) v ' i r 09.2837 ex 2903 40 98 Bromchloromethane 330 0 31 . 12 . 1993 09.2841 ex 2712 90 90 Blend of 1-alkenes containing by weight 80% or more of 8 000 0 31 . 12 . 1993 1-alkenes of a chain-length of 20 or 22 carbon atoms 09.2843 ex 2912 49 00 3-Phenoxybenzaldehyde 300 0 31 . 12 . 1993 09.2845 ex 2914 19 00 3,3-Dimethylbutanone 700 0 31 . 12 . 1993 09.2847 ex 2914 70 90 l-Chloro-3,3-Dimethylbutanone 900 0 31 . 12 . 1993 09.2855 7202 93 00 Ferroniobium 4 000 0 31 . 12 . 1993 (') See Taric codes in the Annex . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume , the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the appropriate quota volume . Requests for drawings , indicating the date on which the entries were accepted , must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation , to the extent that the available balance so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1992 . For the Council The President R. NEEDHAM No L 395 / 1131 . 12 . 92 Official Journal of the European Communities ANNEX Taric codes Order No CN codes Taric codes 09.2713 2008 6019 * 10 2008 60 39 Ml 2008 60 39 * 19 09.2717 7202 99 19 * 20 09.2719 2008 6019 * 20 2008 60 39 * 20 09.2727 3902 90 00 * 95 09.2729 0811 90 99 * 10 09.2731 3905 90 00 * 94 09.2741 8104 11 00 * 30 09.2744 8104 11 00 * 40 09.2781 7226 10 91 * 20 09.2791 3905 90 00 * 95 09.2799 7202 49 90 * 10 09.2809 3802 90 00 * 10 09.2811 2902 90 90 * 50 09.2815 3823 90 98 * 41 09.2821 8111 0011 * 20 09.2829 3823 90 98 * 50 09.2837 2903 40 98 * 10 09.2841 2712 90 90 * 30 09.2843 2912 49 00 * 10 09.2845 2914 19 00 * 20 09.2855 2914 70 90 * 10